Case 2:20-cv-02675-PBT Document 13-7 Filed 02/05/21 Page 1 of 11




                      EXHIBIT G


Court summary for Emmanuel Claitt
                      Case 2:20-cv-02675-PBT Document 13-7 Filed 02/05/21 Page 2 of 11

                                                  First Judicial District of Pennsylvania
                                                          Secure Court Summary


Claitt, Emmanuel M.                                          DOB:                                     Sex: Male
                                                             SID:                                     Eyes: Brown
                                                             PID:                                     Hair: Unknown or Completely Bald
Aliases:                                                     License:                                 Race: Black
Barry Rivers
EMANUAL CLAITT
Emanuel Clait
Emanuel Claitt
Emanuel M. Claitt
Emanuel M. Cliatt
Emanuel M. Elaitt
Emanuel Michael Claitt
Emanuel Michael Claitt
Emmanuel Claitt
Emmanuel Cliatt
Emmanuel M. Claitt

  Closed
      Philadelphia
       CP-51-CR-0904461-1972                           Proc Status: Completed                               DC No: 7117035511       OTN:
          Arrest Dt: 08/16/1972           Disp Date: 01/18/1973         Disp Judge: Dwyer, William A. Jr.
          Def Atty: Defender Association of Philadelphia - (PD)
          Seq No      Statute                                Grade      Description                                 Disposition
               Sentence Dt.       Sentence Type               Program Period                     Sentence Length
          1           18 § 6106                                         CARRYING FIREARMS WITHOUT                   Guilty
                                                                        LICENSE
               01/18/1973         Confinement


       CP-51-CR-0108261-1973             LA Case       Proc Status: Completed                               DC No: 7235077158       OTN:
          Arrest Dt: 12/29/1972           Disp Date: 05/17/1973         Disp Judge: Salus, Herbert W.
          Def Atty: Defender Association of Philadelphia - (PD)
          Seq No      Statute                                Grade      Description                                 Disposition
          1           18 § 3502                                         BURGLARY                                    Not Guilty
          2           Migration § Migration                                                                         Demurrer Sustained


       CP-51-CR-1210971-1974             LA Case       Proc Status: Completed                               DC No: 7414066094       OTN:Z4758633
          Arrest Dt: 10/15/1974           Disp Date: 04/09/1975         Disp Judge: Jenkins, Norman
          Def Atty: Defender Association of Philadelphia - (PD)
          Seq No      Statute                                Grade      Description                                 Disposition
          1           35 § 780-113 §§ A16                               KNOWING/INTENTIONALLY POSS                  Not Guilty
                                                                        CONTROLLED SUBST
          2           35 § 780-113 §§ A30                               MFG/DEL/ OR POSS W/I MFG OR                 Not Guilty
                                                                        DEL CONTRL SUBS

       CP-51-CR-0400383-1975                           Proc Status: Completed                               DC No: 7535016432       OTN:Z4758644
          Arrest Dt: 03/12/1975           Disp Date:                    Disp Judge:

CPCMS 3541                                                                  1                                                Printed: 11/18/2020 9:54 AM
Recent entries made in the court filing offices may not be immediately reflected on the court summary report. Neither the courts of the Unified Judicial
System of the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assume any liability for inaccurate or delayed
data, errors or omissions on these reports. Court Summary Report information should not be used in place of a criminal history background check
which can only be provided by the Pennsylvania State Police. Moreover an employer who does not comply with the provisions of the Criminal History
Record Information Act may be subject to civil liability as set forth in 18 Pa.C.S. Section 9183.

Please note that if the offense disposition information is blank, this only means that there is not a “final disposition” recorded in the Common Pleas
Criminal Court Case Management System for this offense. In such an instance, you must view the public web docket sheet of the case wherein the
offense is charged in order to determine what the most up -to-date disposition information is for the offense .
                     Case 2:20-cv-02675-PBT Document 13-7 Filed 02/05/21 Page 3 of 11

                                                  First Judicial District of Pennsylvania
                                                          Secure Court Summary


Claitt, Emmanuel M. (Continued)
  Closed (Continued)
         Philadelphia (Continued)
           Seq No      Statute                               Grade    Description                                  Disposition
          1           18 § 3502                                       BURGLARY
          2           18 § 903                                        CRIMINAL CONSPIRACY
          3           18 § 3701                                       ROBBERY
          4           18 § 6106                                       CARRYING FIREARMS WITHOUT
                                                                      LICENSE
          5           18 § 6108                                       CARRYING FIRE ARMS/PUBLIC
                                                                      STREET OR PLACE
          6           18 § 907                                        POSSESSING INSTRUMENTS OF
                                                                      CRIME
          7           18 § 907                                        POSSESSING INSTRUMENTS OF
                                                                      CRIME WEAPON

       CP-51-CR-1222231-1975                          Proc Status: Completed                              DC No: 7514026970        OTN:Z4758655
          Arrest Dt: 05/08/1975           Disp Date: 07/12/1976        Disp Judge: Kubacki, Stanley L.
          Def Atty: Deutsch, Myron H. - (PR)
          Seq No      Statute                                Grade    Description                                  Disposition
               Sentence Dt.       Sentence Type               Program Period                     Sentence Length
          1           18 § 6108                                       CARRYING FIRE ARMS/PUBLIC                    Guilty
                                                                      STREET OR PLACE
               07/12/1976         Probation


       CP-51-CR-0408091-1979             LA Case      Proc Status: Completed                              DC No: 7904013546        OTN:
          Arrest Dt: 04/07/1979           Disp Date: 09/17/1981        Disp Judge: Katz, Leon
          Def Atty: Deutsch, Myron H. - (PR)
          Seq No      Statute                                Grade    Description                                  Disposition
          1           18 § 3928                                       UNAUTH USE AUTO AND OTHER                    Nolle Prossed
                                                                      VEHICLES
          2           18 § 3921                                       THEFT BY UNLAWFUL TAKING OR                  Nolle Prossed
                                                                      DISPOSITION
          3           18 § 3925                                       THEFT BY RECEIVING STOLEN                    Nolle Prossed
                                                                      PROPERTY

       CP-51-CR-0510241-1980             LA Case      Proc Status: Completed                              DC No: 8006026046        OTN:Z4758736
          Arrest Dt: 05/02/1980           Disp Date: 09/28/1981        Disp Judge: Cain, Herbert R. Jr.
          Def Atty: Deutsch, Myron H. - (PR)
          Seq No      Statute                                Grade    Description                                  Disposition
          1           18 § 3921                                       THEFT BY UNLAWFUL TAKING OR                  Nolle Prossed
                                                                      DISPOSITION
          2           18 § 3925                                       THEFT BY RECEIVING STOLEN                    Nolle Prossed
                                                                      PROPERTY
          3           18 § 3928                                       UNAUTH USE AUTO AND OTHER                    Nolle Prossed
                                                                      VEHICLES

CPCMS 3541                                                                 2                                                Printed: 11/18/2020 9:54 AM
Recent entries made in the court filing offices may not be immediately reflected on the court summary report. Neither the courts of the Unified Judicial
System of the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assume any liability for inaccurate or delayed
data, errors or omissions on these reports. Court Summary Report information should not be used in place of a criminal history background check
which can only be provided by the Pennsylvania State Police. Moreover an employer who does not comply with the provisions of the Criminal History
Record Information Act may be subject to civil liability as set forth in 18 Pa.C.S. Section 9183.

Please note that if the offense disposition information is blank, this only means that there is not a “final disposition” recorded in the Common Pleas
Criminal Court Case Management System for this offense. In such an instance, you must view the public web docket sheet of the case wherein the
offense is charged in order to determine what the most up -to-date disposition information is for the offense .
                     Case 2:20-cv-02675-PBT Document 13-7 Filed 02/05/21 Page 4 of 11

                                                  First Judicial District of Pennsylvania
                                                          Secure Court Summary


Claitt, Emmanuel M. (Continued)
  Closed (Continued)
         Philadelphia (Continued)

       CP-51-CR-0810671-1980                          Proc Status: Completed                             DC No: 7935020793         OTN:
          Arrest Dt: 03/31/1979           Disp Date: 09/17/1981        Disp Judge: Katz, Leon
          Def Atty: Deutsch, Myron H. - (PR)
          Seq No      Statute                                Grade    Description                                  Disposition
               Sentence Dt.       Sentence Type               Program Period                     Sentence Length
          1           35 § 780-113 §§ A16                             KNOWING/INTENTIONALLY POSS                   Guilty Plea
                                                                      CONTROLLED SUBST
               09/17/1981         Confinement                                            Min: 2 Year(s)
          2           35 § 780-113 §§ A30                             MFG/DEL/ OR POSS W/I MFG OR                  Guilty Plea
                                                                      DEL CONTRL SUBS
               09/17/1981         Confinement                                              Min: 2 Year(s)


       CP-51-CR-0813281-1980            LA Offense    Proc Status: Completed                             DC No: 8014000991         OTN:
          Arrest Dt: 01/06/1980           Disp Date: 09/17/1981        Disp Judge: Katz, Leon
          Def Atty: Deutsch, Myron H. - (PR)
          Seq No      Statute                                Grade    Description                                  Disposition
               Sentence Dt.       Sentence Type               Program Period                     Sentence Length
          1           18 § 907                                        POSSESSING INSTRUMENTS OF                    Nolle Prossed
                                                                      CRIME
          2           18 § 907                                        POSSESSING INSTRUMENTS OF                    Nolle Prossed
                                                                      CRIME WEAPON
          3           35 § 780-113 §§ A16                             KNOWING/INTENTIONALLY POSS                   Guilty Plea
                                                                      CONTROLLED SUBST
               09/17/1981         Confinement
          4           35 § 780-113 §§ A30                             MFG/DEL/ OR POSS W/I MFG OR                  Nolle Prossed
                                                                      DEL CONTRL SUBS
          5           18 § 903                                        CRIMINAL CONSPIRACY                          Nolle Prossed


       CP-51-CR-0820931-1980            LA Offense    Proc Status: Completed                             DC No: 7935097848         OTN:Z4758795
          Arrest Dt: 08/08/1980           Disp Date: 09/17/1981        Disp Judge: Katz, Leon
          Def Atty: Deutsch, Myron H. - (PR)
          Seq No      Statute                                Grade    Description                                  Disposition
               Sentence Dt.       Sentence Type               Program Period                     Sentence Length
          1           18 § 3301                                       ATT ARSON ENDANGERING                        Nolle Prossed
                                                                      PERSONS
          2           18 § 3301                                       ATT ARSON ENDANGERING                        Nolle Prossed
                                                                      PROPERTY
          3           18 § 3304                                       CRIMINAL MISCHIEF                            Nolle Prossed
          4           18 § 907                                        POSSESSING INSTRUMENTS OF                    Nolle Prossed
                                                                      CRIME



CPCMS 3541                                                                 3                                              Printed: 11/18/2020 9:54 AM
Recent entries made in the court filing offices may not be immediately reflected on the court summary report. Neither the courts of the Unified Judicial
System of the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assume any liability for inaccurate or delayed
data, errors or omissions on these reports. Court Summary Report information should not be used in place of a criminal history background check
which can only be provided by the Pennsylvania State Police. Moreover an employer who does not comply with the provisions of the Criminal History
Record Information Act may be subject to civil liability as set forth in 18 Pa.C.S. Section 9183.

Please note that if the offense disposition information is blank, this only means that there is not a “final disposition” recorded in the Common Pleas
Criminal Court Case Management System for this offense. In such an instance, you must view the public web docket sheet of the case wherein the
offense is charged in order to determine what the most up -to-date disposition information is for the offense .
                     Case 2:20-cv-02675-PBT Document 13-7 Filed 02/05/21 Page 5 of 11

                                                   First Judicial District of Pennsylvania
                                                           Secure Court Summary


Claitt, Emmanuel M. (Continued)
  Closed (Continued)
         Philadelphia (Continued)
           Seq No      Statute                               Grade    Description                                  Disposition
               Sentence Dt.        Sentence Type              Program Period                     Sentence Length
          5           18 § 907                                        POSSESSING INSTRUMENTS OF                    Nolle Prossed
                                                                      CRIME WEAPON
          6           18 § 908.1                                      PROHIBITED OFFENSIVE                         Nolle Prossed
                                                                      WEAPONS
          7           18 § 3302                                       CAUSING/RISKING CATASTROPHE                  Nolle Prossed
          8           18 § 903                                        CRIMINAL CONSPIRACY                          Guilty Plea
               09/17/1981          Confinement                                                   Min: 1 Year(s)


       CP-51-CR-0916561-1980             LA Case      Proc Status: Completed                              DC No: 8035071776        OTN:Z4758806
          Arrest Dt: 09/10/1980           Disp Date: 12/05/1980        Disp Judge: Ivanoski, Leonard A.
          Def Atty: Deutsch, Myron H. - (PR)
          Seq No      Statute                                Grade    Description                                  Disposition
          1           18 § 2702                                       AGGRAVATED ASSAULT                           Not Guilty
          2           18 § 2701                                       SIMPLE ASSAULT                               Not Guilty
          3           18 § 2705                                       RECKLESSLY ENDANGERING                       Not Guilty
                                                                      ANOTHER PERSON

       CP-51-CR-1107131-1980             LA Case      Proc Status: Completed                              DC No: 8035025356        OTN:
          Arrest Dt: 05/16/1980           Disp Date: 04/13/1982        Disp Judge: Anderson, Levy
          Def Atty: Deutsch, Myron H. - (PR)
          Seq No      Statute                                Grade    Description                                  Disposition
          1           18 § 2705                                       RECKLESSLY ENDANGERING                       Nolle Prossed
                                                                      ANOTHER PERSON
          2           18 § 2706                                       TERRORISTIC THREATS                          Nolle Prossed
          3           18 § 903                                        CRIMINAL CONSPIRACY                          Nolle Prossed
          4           18 § 2702                                       AGGRAVATED ASSAULT                           Nolle Prossed
          5           18 § 2701                                       SIMPLE ASSAULT                               Nolle Prossed
          6           18 § 6106                                       CARRYING FIREARMS WITHOUT                    Nolle Prossed
                                                                      LICENSE
          7           18 § 6106                                       FIREARMS WITHOUT LICENSE-IN                  Nolle Prossed
                                                                      AUTO
          8           18 § 6108                                       CARRYING FIRE ARMS/PUBLIC                    Nolle Prossed
                                                                      STREET OR PLACE
          9           18 § 907                                        POSSESSING INSTRUMENTS OF                    Nolle Prossed
                                                                      CRIME
          10          18 § 907                                        POSSESSING INSTRUMENTS OF                    Nolle Prossed
                                                                      CRIME WEAPON
          11          18 § 3921                                       THEFT BY UNLAWFUL TAKING OR                  Nolle Prossed
                                                                      DISPOSITION



CPCMS 3541                                                                 4                                              Printed: 11/18/2020 9:54 AM
Recent entries made in the court filing offices may not be immediately reflected on the court summary report. Neither the courts of the Unified Judicial
System of the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assume any liability for inaccurate or delayed
data, errors or omissions on these reports. Court Summary Report information should not be used in place of a criminal history background check
which can only be provided by the Pennsylvania State Police. Moreover an employer who does not comply with the provisions of the Criminal History
Record Information Act may be subject to civil liability as set forth in 18 Pa.C.S. Section 9183.

Please note that if the offense disposition information is blank, this only means that there is not a “final disposition” recorded in the Common Pleas
Criminal Court Case Management System for this offense. In such an instance, you must view the public web docket sheet of the case wherein the
offense is charged in order to determine what the most up -to-date disposition information is for the offense .
                     Case 2:20-cv-02675-PBT Document 13-7 Filed 02/05/21 Page 6 of 11

                                                  First Judicial District of Pennsylvania
                                                          Secure Court Summary


Claitt, Emmanuel M. (Continued)
  Closed (Continued)
         Philadelphia (Continued)
           Seq No      Statute                               Grade    Description                                  Disposition
          12          18 § 3925                                       THEFT BY RECEIVING STOLEN                    Nolle Prossed
                                                                      PROPERTY
          13          18 § 3701                                       ROBBERY                                      Nolle Prossed


       CP-51-CR-0537641-1983             LA Case      Proc Status: Completed                              DC No: 8339002000        OTN:M1474292
          Arrest Dt: 04/21/1983            Disp Date: 12/16/1987       Disp Judge: Manfredi, William J.
          Def Atty: Williams, Brian R. - (CA)
          Seq No      Statute                                Grade    Description                                  Disposition
          1           18 § 6106                                       CARRYING FIREARMS WITHOUT                    Nolle Prossed
                                                                      LICENSE
          2           18 § 6108                                       CARRYING FIRE ARMS/PUBLIC                    Nolle Prossed
                                                                      STREET OR PLACE
          3           18 § 907                                        POSSESSING INSTRUMENTS OF                    Nolle Prossed
                                                                      CRIME
          4           18 § 907                                        POSSESSING INSTRUMENTS OF                    Nolle Prossed
                                                                      CRIME WEAPON
          5           18 § 903                                        CRIMINAL CONSPIRACY                          Nolle Prossed
          6           18 § 3701                                       ROBBERY                                      Nolle Prossed
          7           18 § 3921                                       THEFT BY UNLAWFUL TAKING OR                  Nolle Prossed
                                                                      DISPOSITION
          8           18 § 3925                                       THEFT BY RECEIVING STOLEN                    Nolle Prossed
                                                                      PROPERTY

       CP-51-CR-0513651-1989            LA Offense    Proc Status: Completed                              DC No: 8914031724        OTN:M3950391
          Arrest Dt: 05/01/1989           Disp Date: 10/23/1991        Disp Judge: Guarino, Angelo A.
          Def Atty: Defender Association of Philadelphia - (PD)
          Seq No      Statute                                Grade    Description                                  Disposition
               Sentence Dt.       Sentence Type               Program Period                     Sentence Length
          1           18 § 2705                                       RECKLESSLY ENDANGERING             Nolle Prossed
                                                                      ANOTHER PERSON
          2           18 § 907                                        POSSESSING INSTRUMENTS OF          Nolle Prossed
                                                                      CRIME
          3           18 § 907                                 M1     POSSESSING INSTRUMENTS OF          Guilty Plea
                                                                      CRIME WEAPON
               10/23/1991         Confinement                                           Min: 1 Year(s) Max: 2 Year(s)
          4           18 § 3921                                       THEFT BY UNLAWFUL TAKING OR                  Nolle Prossed
                                                                      DISPOSITION
          5           18 § 3925                                       THEFT BY RECEIVING STOLEN                    Nolle Prossed
                                                                      PROPERTY
          6           18 § 3701                                F1     ROBBERY                                      Guilty Plea
               10/23/1991         Confinement                                                    Min: 5 Year(s) Max: 10 Year(s)
          7           18 § 2701                                       SIMPLE ASSAULT                               Nolle Prossed

CPCMS 3541                                                                 5                                              Printed: 11/18/2020 9:54 AM
Recent entries made in the court filing offices may not be immediately reflected on the court summary report. Neither the courts of the Unified Judicial
System of the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assume any liability for inaccurate or delayed
data, errors or omissions on these reports. Court Summary Report information should not be used in place of a criminal history background check
which can only be provided by the Pennsylvania State Police. Moreover an employer who does not comply with the provisions of the Criminal History
Record Information Act may be subject to civil liability as set forth in 18 Pa.C.S. Section 9183.

Please note that if the offense disposition information is blank, this only means that there is not a “final disposition” recorded in the Common Pleas
Criminal Court Case Management System for this offense. In such an instance, you must view the public web docket sheet of the case wherein the
offense is charged in order to determine what the most up -to-date disposition information is for the offense .
                     Case 2:20-cv-02675-PBT Document 13-7 Filed 02/05/21 Page 7 of 11

                                                  First Judicial District of Pennsylvania
                                                          Secure Court Summary


Claitt, Emmanuel M. (Continued)
  Closed (Continued)
         Philadelphia (Continued)
           Seq No      Statute                               Grade    Description                                  Disposition
               Sentence Dt.       Sentence Type               Program Period                     Sentence Length
          8           18 § 903                                 F2     CRIMINAL CONSPIRACY                          Guilty Plea
               10/23/1991         Confinement                                                    Min: 1 Year(s) Max: 2 Year(s)


       CP-51-CR-0630691-1989            LA Offense    Proc Status: Completed                             DC No: 8914044391         OTN:M4006133
          Arrest Dt: 06/14/1989          Disp Date: 10/23/1991         Disp Judge: Guarino, Angelo A.
          Def Atty: O'Keefe, Joseph Scott - (PR)
          Seq No      Statute                                Grade    Description                                  Disposition
               Sentence Dt.       Sentence Type               Program Period                     Sentence Length
          1           18 § 2701                                       SIMPLE ASSAULT                               Nolle Prossed
          2           18 § 3921                                       THEFT BY UNLAWFUL TAKING OR                  Nolle Prossed
                                                                      DISPOSITION
          3           18 § 3925                                       THEFT BY RECEIVING STOLEN                    Nolle Prossed
                                                                      PROPERTY
          4           18 § 3701                                       ROBBERY                                      Guilty
               10/23/1991         Confinement                                                    Min: 8 Year(s) 6 Month(s) Max: 20 Year(s)
          5           18 § 907                                        POSSESSING INSTRUMENTS OF          Guilty
                                                                      CRIME
               10/23/1991         Confinement                                           Min: 2 Year(s) Max: 5 Year(s)
          6           18 § 907                                        POSSESSING INSTRUMENTS OF                    Nolle Prossed
                                                                      CRIME WEAPON

       CP-51-CR-0726811-1989            LA Offense    Proc Status: Completed                             DC No: 8935044496         OTN:M3982156
          Arrest Dt: 05/26/1989           Disp Date: 01/17/1990        Disp Judge: Cohen, Gene D.
          Def Atty: Defender Association of Philadelphia - (PD)
          Seq No      Statute                                Grade    Description                                  Disposition
               Sentence Dt.       Sentence Type               Program Period                     Sentence Length
          1           18 § 3502                                       BURGLARY                                     Nolle Prossed
          2           18 § 3921                                       THEFT BY UNLAWFUL TAKING OR          Nolle Prossed
                                                                      DISPOSITION
          3           18 § 3925                                       THEFT BY RECEIVING STOLEN            Nolle Prossed
                                                                      PROPERTY
          4           18 § 3925                                F3     THEFT BY RECEIVING STOLEN            Guilty Plea
                                                                      PROPERTY
               01/17/1990         Confinement                                             Min: 3 Month(s) Max: 23 Month(s)
          5           18 § 3925                                       RECEIVING STOLEN PROPERTY                    Nolle Prossed
                                                                      BUSINESS
          6           18 § 6106                                       CARRYING FIREARMS WITHOUT                    Nolle Prossed
                                                                      LICENSE
          7           18 § 6106                                       FIREARMS WITHOUT LICENSE-IN                  Nolle Prossed
                                                                      AUTO


CPCMS 3541                                                                 6                                                Printed: 11/18/2020 9:54 AM
Recent entries made in the court filing offices may not be immediately reflected on the court summary report. Neither the courts of the Unified Judicial
System of the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assume any liability for inaccurate or delayed
data, errors or omissions on these reports. Court Summary Report information should not be used in place of a criminal history background check
which can only be provided by the Pennsylvania State Police. Moreover an employer who does not comply with the provisions of the Criminal History
Record Information Act may be subject to civil liability as set forth in 18 Pa.C.S. Section 9183.

Please note that if the offense disposition information is blank, this only means that there is not a “final disposition” recorded in the Common Pleas
Criminal Court Case Management System for this offense. In such an instance, you must view the public web docket sheet of the case wherein the
offense is charged in order to determine what the most up -to-date disposition information is for the offense .
                     Case 2:20-cv-02675-PBT Document 13-7 Filed 02/05/21 Page 8 of 11

                                                  First Judicial District of Pennsylvania
                                                          Secure Court Summary


Claitt, Emmanuel M. (Continued)
  Closed (Continued)
         Philadelphia (Continued)
           Seq No      Statute                               Grade      Description                                   Disposition
               Sentence Dt.       Sentence Type               Program Period                        Sentence Length
          8           18 § 6108                                         CARRYING FIRE ARMS/PUBLIC                     Nolle Prossed
                                                                        STREET OR PLACE

       CP-51-CR-0603011-2005                          Proc Status: Sentenced/Penalty Imposed               DC No: 0524041701          OTN:N3389035
          Arrest Dt: 05/24/2005          Disp Date: 10/13/2006          Disp Judge: Dempsey, Thomas
          Def Atty: Hetznecker, Paul Joseph - (PR)
          Seq No      Statute                                Grade      Description                                   Disposition
               Sentence Dt.       Sentence Type               Program Period                        Sentence Length
          1           35 § 780-113 §§ A30                       F       Manuf/Del/Poss/W Int Manuf Or Del             Guilty Plea
               10/13/2006         Confinement                 3 years - 6 years                     Min: 3 Year(s) Max: 6 Year(s)
          2           35 § 780-113 §§ A16                       M       Int Poss Contr Subst By Per Not Reg           Nolle Prossed


       CP-51-CR-0007080-2011                          Proc Status: Sentenced/Penalty Imposed               DC No: 1139014136          OTN:N7334913
          Arrest Dt: 03/21/2011           Disp Date: 08/10/2011         Disp Judge: Dempsey, Thomas
          Def Atty: Defender Association of Philadelphia - (PD)
          Seq No      Statute                                Grade      Description                                   Disposition
               Sentence Dt.       Sentence Type               Program Period                        Sentence Length
          1           18 § 3921 §§ A                           F3       Theft By Unlaw Taking-Movable Prop            Nolle Prossed
          2           18 § 3925 §§ A                           F3       Receiving Stolen Property                     Guilty Plea - Negotiated
               08/10/2011         Probation                   3 years                               Max: 3 Year(s)
          3           35 § 780-113 §§ A16                       M       Int Poss Contr Subst By Per Not Reg           Nolle Prossed
          4           18 § 3928 §§ A                           M2       Unauth Use Motor/Other Vehicles               Nolle Prossed


       MC-51-CR-1211681-1978             LA Case      Proc Status: Completed                               DC No: 7835010022          OTN:Z4758692
          Arrest Dt: 12/13/1978           Disp Date: 10/16/1980         Disp Judge: Silberstein, Alan K.
          Def Atty: Deutsch, Myron H. - (PR)
          Seq No      Statute                                Grade      Description                                   Disposition
          1           35 § 780-113 §§ A16                               KNOWING/INTENTIONALLY POSS                    Withdrawn
                                                                        CONTROLLED SUBST

       MC-51-CR-1211691-1978             LA Case      Proc Status: Completed                               DC No: 7835010023          OTN:Z4758692
          Arrest Dt: 12/13/1978           Disp Date: 05/02/1979         Disp Judge: Kafrissen, Arthur S.
          Def Atty: Deutsch, Myron H. - (PR)
          Seq No      Statute                                Grade      Description                                   Disposition
          1           18 § 3928                                         UNAUTH USE AUTO AND OTHER                     Withdrawn
                                                                        VEHICLES
          2           18 § 3926                                         THEFT OF SERVICES                             Withdrawn


       MC-51-CR-1211701-1978             LA Case      Proc Status: Completed                               DC No: 7835087355          OTN:Z4758692

CPCMS 3541                                                                  7                                                Printed: 11/18/2020 9:54 AM
Recent entries made in the court filing offices may not be immediately reflected on the court summary report. Neither the courts of the Unified Judicial
System of the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assume any liability for inaccurate or delayed
data, errors or omissions on these reports. Court Summary Report information should not be used in place of a criminal history background check
which can only be provided by the Pennsylvania State Police. Moreover an employer who does not comply with the provisions of the Criminal History
Record Information Act may be subject to civil liability as set forth in 18 Pa.C.S. Section 9183.

Please note that if the offense disposition information is blank, this only means that there is not a “final disposition” recorded in the Common Pleas
Criminal Court Case Management System for this offense. In such an instance, you must view the public web docket sheet of the case wherein the
offense is charged in order to determine what the most up -to-date disposition information is for the offense .
                     Case 2:20-cv-02675-PBT Document 13-7 Filed 02/05/21 Page 9 of 11

                                                 First Judicial District of Pennsylvania
                                                         Secure Court Summary


Claitt, Emmanuel M. (Continued)
  Closed (Continued)
         Philadelphia (Continued)
           Arrest Dt: 12/13/1978           Disp Date: 10/16/1980       Disp Judge: Silberstein, Alan K.
           Def Atty: Preminger, Daniel M. - (PR)
          Seq No      Statute                                Grade    Description                                  Disposition
          1           18 § 2702                                       AGGRAVATED ASSAULT                           Withdrawn
          2           18 § 2701                                       SIMPLE ASSAULT                               Withdrawn
          3           18 § 907                                        POSSESSING INSTRUMENTS OF                    Withdrawn
                                                                      CRIME WEAPON
          4           18 § 908.1                                      PROHIBITED OFFENSIVE                         Withdrawn
                                                                      WEAPONS
          5           18 § 2705                                       RECKLESSLY ENDANGERING                       Withdrawn
                                                                      ANOTHER PERSON
          6           18 § 6106                                       CARRYING FIREARMS WITHOUT                    Withdrawn
                                                                      LICENSE
          7           18 § 6108                                       CARRYING FIRE ARMS/PUBLIC                    Withdrawn
                                                                      STREET OR PLACE

       MC-51-CR-0330461-1979                          Proc Status: Completed                              DC No: 7935020793         OTN:
          Arrest Dt: 03/31/1979           Disp Date: 08/07/1980       Disp Judge: Glancey, Joseph R.
          Seq No      Statute                               Grade     Description                                  Disposition
          1           35 § 780-113 §§ A16                             KNOWING/INTENTIONALLY POSS                   Held for Court
                                                                      CONTROLLED SUBST
          2           35 § 780-113 §§ A30                             MFG/DEL/ OR POSS W/I MFG OR                  Held for Court
                                                                      DEL CONTRL SUBS

       MC-51-CR-0216791-1989             LA Case      Proc Status: Completed                              DC No: 8935015495         OTN:
          Arrest Dt: 02/19/1989           Disp Date: 11/28/1989        Disp Judge: Kirkland, Lydia Y.
          Def Atty: Defender Association of Philadelphia - (PD)
          Seq No      Statute                                Grade    Description                                  Disposition
          1           18 § 6106                                       CARRYING FIREARMS WITHOUT                    Withdrawn
                                                                      LICENSE
          2           18 § 6108                                       CARRYING FIRE ARMS/PUBLIC                    Withdrawn
                                                                      STREET OR PLACE

       MC-51-CR-0539971-2005                          Proc Status: Completed                              DC No: 0524041701         OTN:N3389035
          Arrest Dt: 05/24/2005          Disp Date: 06/02/2005         Disp Judge: Migrated, Judge
          Def Atty: Hetznecker, Paul Joseph - (PR)
          Seq No      Statute                                Grade    Description                                  Disposition
          1           35 § 780-113 §§ A30                             MFG/DEL/ OR POSS W/I MFG OR                  Held for Court
                                                                      DEL CONTRL SUBS
          2           35 § 780-113 §§ A16                             KNOWING/INTENTIONALLY POSS                   Held for Court
                                                                      CONTROLLED SUBST

       MC-51-CR-0011861-2011                          Proc Status: Completed                              DC No: 1139014136         OTN:N7334913


CPCMS 3541                                                                 8                                              Printed: 11/18/2020 9:54 AM
Recent entries made in the court filing offices may not be immediately reflected on the court summary report. Neither the courts of the Unified Judicial
System of the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assume any liability for inaccurate or delayed
data, errors or omissions on these reports. Court Summary Report information should not be used in place of a criminal history background check
which can only be provided by the Pennsylvania State Police. Moreover an employer who does not comply with the provisions of the Criminal History
Record Information Act may be subject to civil liability as set forth in 18 Pa.C.S. Section 9183.

Please note that if the offense disposition information is blank, this only means that there is not a “final disposition” recorded in the Common Pleas
Criminal Court Case Management System for this offense. In such an instance, you must view the public web docket sheet of the case wherein the
offense is charged in order to determine what the most up -to-date disposition information is for the offense .
                    Case 2:20-cv-02675-PBT Document 13-7 Filed 02/05/21 Page 10 of 11

                                                 First Judicial District of Pennsylvania
                                                         Secure Court Summary


Claitt, Emmanuel M. (Continued)
  Closed (Continued)
         Philadelphia (Continued)
           Arrest Dt: 03/21/2011           Disp Date: 06/20/2011       Disp Judge: Washington, Craig M.
           Def Atty: Defender Association of Philadelphia - (PD)
          Seq No      Statute                                Grade    Description                                  Disposition
          1           18 § 3921 §§ A                           F3     Theft By Unlaw Taking-Movable Prop           Held for Court
          2           18 § 3925 §§ A                           F3     Receiving Stolen Property                    Held for Court
          3           35 § 780-113 §§ A16                       M     Int Poss Contr Subst By Per Not Reg          Held for Court
          4           18 § 3928 §§ A                           M2     Unauth Use Motor/Other Vehicles              Held for Court


       MC-51-CR-0010420-2015             LA Case      Proc Status: Completed                             DC No: 1525026239          OTN:N9579415
          Arrest Dt: 04/07/2015           Disp Date: 06/09/2015        Disp Judge: Gehret, Thomas F.
          Def Atty: Defender Association of Philadelphia - (PD)
          Seq No      Statute                                Grade    Description                                  Disposition
          1           18 § 5123 §§ A                           F2     Contraband/Controlled Substance              Dismissed - LOE
          2           35 § 780-113 §§ A16                       M     Int Poss Contr Subst By Per Not Reg          Dismissed - LOE


  Archived
       MC-51-CR-0603631-1970                            Comm. v. Claitt, Emanuel


       MC-51-CR-0703981-1971                            Comm. v. Claitt, Emanuel


       MC-51-CR-1211421-1971            LA Offense      Comm. v. Claitt, Emanuel


       MC-51-CR-0201871-1972             LA Case        Comm. v. Claitt, Emanuel


       MC-51-CR-1221081-1972             LA Case        Comm. v. Claitt, Emmanuel


       MC-51-CR-1028351-1973             LA Case        Comm. v. Claitt, Emanuel


       MC-51-CR-1032781-1973             LA Case        Comm. v. Claitt, Emmanuel


       MC-51-CR-1032791-1973             LA Case        Comm. v. Claitt, Emmanuel


       MC-51-CR-1011361-1974             LA Case        Comm. v. Elaitt, Emanuel


       MC-51-CR-0313021-1975                            Comm. v. Claitt, Emmanuel


       MC-51-CR-0313031-1975             LA Case        Comm. v. Claitt, Emmanuel


       MC-51-CR-0505311-1975                            Comm. v. Claitt, Emanual




CPCMS 3541                                                                 9                                              Printed: 11/18/2020 9:54 AM
Recent entries made in the court filing offices may not be immediately reflected on the court summary report. Neither the courts of the Unified Judicial
System of the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assume any liability for inaccurate or delayed
data, errors or omissions on these reports. Court Summary Report information should not be used in place of a criminal history background check
which can only be provided by the Pennsylvania State Police. Moreover an employer who does not comply with the provisions of the Criminal History
Record Information Act may be subject to civil liability as set forth in 18 Pa.C.S. Section 9183.

Please note that if the offense disposition information is blank, this only means that there is not a “final disposition” recorded in the Common Pleas
Criminal Court Case Management System for this offense. In such an instance, you must view the public web docket sheet of the case wherein the
offense is charged in order to determine what the most up -to-date disposition information is for the offense .
                    Case 2:20-cv-02675-PBT Document 13-7 Filed 02/05/21 Page 11 of 11

                                                 First Judicial District of Pennsylvania
                                                         Secure Court Summary


Claitt, Emmanuel M. (Continued)
  Archived (Continued)
       MC-51-CR-1034651-1975             LA Case        Comm. v. Claitt, Emanuel


       MC-51-CR-0713541-1976             LA Case        Comm. v. Claitt, Emanuel


       MC-51-CR-0404131-1977             LA Case        Comm. v. Claitt, Emanuel


       MC-51-CR-1228031-1978             LA Case        Comm. v. Claitt, Emanuel


       MC-51-CR-0406201-1979                            Comm. v. Cliatt, Emanuel


       MC-51-CR-1234881-1979                            Comm. v. Claitt, Emanuel


       MC-51-CR-0429951-1980             LA Case        Comm. v. Cliatt, Emmanuel


       MC-51-CR-0512961-1980             LA Case        Comm. v. Claitt, Emmanuel


       MC-51-CR-0703341-1980             LA Case        Comm. v. Claitt, Emanuel


       MC-51-CR-0704981-1980                            Comm. v. Claitt, Emanuel


       MC-51-CR-0805451-1980            LA Offense      Comm. v. Claitt, Emanuel


       MC-51-CR-0808071-1980             LA Case        Comm. v. Claitt, Emanuel


       MC-51-CR-0910651-1980            LA Offense      Comm. v. Claitt, Emmanuel


       MC-51-CR-0418591-1983             LA Case        Comm. v. Claitt, Emanuel


       MC-51-CR-0905521-1985             LA Case        Comm. v. Claitt, Emmanuel


       MC-51-CR-0500271-1989                            Comm. v. Claitt, Emanuel


       MC-51-CR-0540311-1989                            Comm. v. Claitt, Emmanuel


       MC-51-CR-0611741-1989                            Comm. v. Clait, Emanuel




CPCMS 3541                                                                 10                                             Printed: 11/18/2020 9:54 AM
Recent entries made in the court filing offices may not be immediately reflected on the court summary report. Neither the courts of the Unified Judicial
System of the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assume any liability for inaccurate or delayed
data, errors or omissions on these reports. Court Summary Report information should not be used in place of a criminal history background check
which can only be provided by the Pennsylvania State Police. Moreover an employer who does not comply with the provisions of the Criminal History
Record Information Act may be subject to civil liability as set forth in 18 Pa.C.S. Section 9183.

Please note that if the offense disposition information is blank, this only means that there is not a “final disposition” recorded in the Common Pleas
Criminal Court Case Management System for this offense. In such an instance, you must view the public web docket sheet of the case wherein the
offense is charged in order to determine what the most up -to-date disposition information is for the offense .
